1

2                                  UNITED STATES DISTRICT COURT
3                                         DISTRICT OF NEVADA
4

5     TAMIR HAMILTON,                                    Case No. 3:18-cv-00555-RFB-WGC
6        Petitioner,
                                                         ORDER GRANTING, IN PART,
7             v.                                         APPLICATION TO PROCEED IN
                                                         FORMA PAUPERIS, AND GRANTING
8                                                        MOTION FOR APPOINTMENT OF
      WILLIAM GITTERE, et al.,                           COUNSEL
9
         Respondents.
10

11

12          This action is a petition for a writ of habeas corpus by Tamir Hamilton, a Nevada
13   prisoner sentenced to death. Hamilton filed a pro se habeas corpus petition (ECF No. 1) on
14   November 21, 2018.
15          On January 15, 2019, despite already having paid the $5 filing fee for this action,
16   Hamilton filed an application for leave to proceed in forma pauperis (ECF No. 8). As Hamilton
17   has paid the filing fee for this action, the Court will not waive the payment of the filing fee.
18   However, the Court will grant Hamilton in forma pauperis status for all other purposes in this
19   capital habeas corpus action.
20          In addition, Hamilton filed a motion for appointment of counsel (ECF No. 9). The
21   information provided in the application for leave to proceed in forma pauperis shows that
22   Hamilton lacks the resources necessary to employ counsel for this capital habeas corpus action.
23   Therefore, pursuant to 18 U.S.C. § 3599, and in the interests of justice, the Court will appoint
24   counsel to represent Hamilton. If appointed counsel is unable to represent Hamilton, due to a
25   conflict of interest or other reason, then alternate counsel will be appointed. Hamilton’s
26   appointed counsel will represent him in all subsequent proceedings, pursuant to 18 U.S.C.
27   § 3599(e), unless and until allowed to withdraw.
28
1           IT IS THEREFORE ORDERED that petitioner’s Application to Proceed in Forma

2    Pauperis (ECF No. 8) is GRANTED IN PART AND DENIED IN PART. Petitioner is granted

3    leave of court to proceed in forma pauperis. However, payment of the $5 filing fee for this action

4    is not waived.

5           IT IS FURTHER ORDERED that petitioner’s Motion for Appointment of Counsel

6    (ECF No. 9) is GRANTED. The Federal Public Defender for the Eastern District of

7    Pennsylvania is appointed to represent the petitioner. The Federal Public Defender for the

8    Eastern District of Pennsylvania will have 30 days from the date of entry of this order to file a

9    notice of appearance as counsel for the petitioner or to file a notice indicating his inability to

10   represent the petitioner in these proceedings.

11          IT IS FURTHER ORDERED that the Clerk of the Court is directed to serve a copy of

12   this order on Leigh M. Skipper, Federal Public Defender for the Eastern District of Pennsylvania,

13   Capital Habeas Unit, 601 Walnut Street, Suite 545 West, Philadelphia, PA 19106.

14
            DATED this 16th day of January, 2019.
15

16

17                                                          RICHARD F. BOULWARE, II,
                                                            UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                       2
